NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW JAMES GRIFFIN,                          No.    17-16685

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00587-GMS

 v.
                                                MEMORANDUM*
TODD THOMAS, Warden, individually and
officially as employee of the Corrections
Corporation of America; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, Chief Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Matthew James Griffin, a New Mexico state prisoner formerly incarcerated

in Arizona, appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging First Amendment claims related to the rejection of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his incoming mail. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s decision on cross-motions for summary judgment. Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment on Griffin’s First

Amendment incoming mail claim against defendants Thomas and Griego because

Griffin failed to raise a genuine dispute of material fact as to whether the

regulation of his incoming mail was not reasonably related to a legitimate

penological interest. See Turner v. Safley, 482 U.S. 78, 89 (1987) (prison

regulation that “impinges on inmates’ constitutional rights” is valid “if it is

reasonably related to legitimate penological interests”).

      The district court properly granted summary judgment for defendant

Corrections Corporation of America (“CCA”) because Griffin failed to raise a

genuine dispute of material fact that his constitutional rights were violated. See

Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (to establish a

private entity’s liability under § 1983, the plaintiff must show that the private

entity’s custom or policy violated plaintiff’s constitutional rights).

      The district court did not abuse its discretion by authorizing Griffin’s

                                           2
deposition to be taken telephonically. See Jorgensen v. Cassiday, 320 F.3d 906,

913 (9th Cir. 2003) (setting forth standard of review and noting that “[t]he district

court is given broad discretion in supervising the pretrial phase of litigation”

(citation and internal quotation marks omitted)); see also Fed. R. Civ. P. 26(c)(1).

      We lack jurisdiction to consider the district court’s bill of costs because

Griffin failed to file a separate or amended notice of appeal. See Stone v. INS, 514

U.S. 386, 402-03 (1995) (order deciding post-judgment non-tolling motion must be

separately appealed).

      AFFIRMED.




                                           3